     Case 2:18-cv-00338-TOR     ECF No. 101    filed 10/05/20   PageID.1577 Page 1 of 16




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHRIS NEESE BLACKMAN,
                                                  NO. 2:18-CV-0338-TOR
 8                              Plaintiff,
                                                  ORDER GRANTING DEFENDANTS’
 9           v.                                   MOTION FOR PARTIAL
                                                  SUMMARY JUDGMENT RE
10    OMAK SCHOOL DISTRICT and                    PLAINTIFF’S FLSA CLAIM
      KENNETH ERIK SWANSON,
11
                                Defendants.
12

13         BEFORE THE COURT is Defendants’ Motion for Partial Summary

14   Judgment on Plaintiff’s Fair Labor Standards Act (“FLSA”) claim. (ECF No. 97).

15   This matter was submitted for consideration without oral argument. The Court has

16   reviewed the record and files herein, and is fully informed. For the reasons

17   discussed below, Defendants’ Motion for Partial Summary Judgment (ECF No. 97)

18   is granted.

19

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 1
     Case 2:18-cv-00338-TOR      ECF No. 101    filed 10/05/20   PageID.1578 Page 2 of 16




 1                                     BACKGROUND

 2         This case concerns Plaintiff’s employment as principle of Omak Middle

 3   School (“OMS”). Plaintiff filed an Amended Complaint on June 18, 2019, which

 4   is now the operative Complaint. ECF No. 16. The following facts are not in

 5   dispute, except where noted.

 6         Plaintiff was hired by Omak School District (the “District”) as a middle

 7   school principal assigned to OMS. ECF No. 16 at 3, ¶ 13. The parties dispute

 8   whether Plaintiff was charged with FLSA oversight and compliance. Plaintiff

 9   contends she was not responsible for enforcing or making sure the District

10   complied with the FLSA. 1 ECF No. 98 at 2-3. Defendants disagree, citing to

11   Washington statutes, regulations, and caselaw to support their assertion that

12   Plaintiff, as principal of the OMS, was also responsible for FLSA compliance.

13   ECF No. 100 at 3-4. Defendants assert Plaintiff’s statements that she told

14   classified staff they would get paid overtime, and her complaints to two other staff

15   members about the District’s practice and policy of providing compensatory time

16

17
     1
18         In support of this statement, Plaintiff cites to her own Declaration. ECF No.

19   33 at 2, ¶ 4; id. at 15-16, ¶ 37. However, neither paragraph mentions the FLSA or

20   Plaintiff’s duties as a middle school principal. Id.



         ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT ~ 2
     Case 2:18-cv-00338-TOR      ECF No. 101     filed 10/05/20   PageID.1579 Page 3 of 16




 1   (“comp time”) in lieu of overtime, further indicate Plaintiff had the responsibility

 2   to ensure compliance with overtime wage law. Id. at 9-10.

 3         The parties do not dispute that in early November 2017, an “administrative

 4   team meeting” took place between Dr. Blackman, Dr. Swanson, and other District

 5   administrators who were outside of Dr. Blackman’s chain of command. ECF No.

 6   31 at 15, ¶ 74. During this meeting, the participants discussed the “Castle Rock

 7   decision,”2 referring to a legal decision about pay for hourly employees who

 8   engage in extracurricular activities. ECF No. 29 at 10, ¶ 25.

 9

10
     2
11         The “Castle Rock decision” apparently refers to the Washington Public

12   Employment Relations Commission, Castle Rock School District Decision 4722-B

13   (1995), which discusses the nuanced distinctions regarding salaried employees,

14   hourly employees, certificated employees, dual roles, volunteers, moonlighting,

15   extracurricular activities jobs, collective bargaining, union contracts, etc.

16   Concerning the FLSA, the Department of Labor promulgated rules and regulations

17   exempting certain employees, including “teachers and academic administrative

18   personnel” from FLSA coverage. See e.g., 29 C.F.R. part 541; 81 FR 32391-01,

19   2016 WL 2943519. For purpose of this opinion, it is sufficient to say that the

20   FSLA provisions at issue do not apply to everyone within a school district.



         ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT ~ 3
     Case 2:18-cv-00338-TOR     ECF No. 101     filed 10/05/20   PageID.1580 Page 4 of 16




 1         The parties disagree as to what was said before and during the November

 2   2017 administrative meeting between Plaintiff, District Superintendent Dr.

 3   Swanson, and other District administrators who were outside Plaintiff’s chain of

 4   command. ECF No. 33 at 14, ¶ 34. Plaintiff alleges that prior to the meeting

 5   Zachary Reese, a science teacher at OMS, raised the issue of non-payment for

 6   overtime with Plaintiff, who said she would raise the issue with Dr. Swanson. Id.

 7   at ¶ 35. Plaintiff also spoke with Human Resource Director Leanne Olson. ECF

 8   No. 33 at 14-15, ¶ 36. According to Plaintiff, Ms. Olson admitted she was aware

 9   of multiple employees who were being denied overtime pay and that she had

10   discussed the issue with Dr. Swanson, but he did not take it very seriously. Id.

11         Plaintiff also met with Rachelle Gaines, payroll officer, and Scott Haeberle,

12   Fiscal Administrator, prior to the November 2017 meeting to discuss classified

13   staff who worked in excess of 40 hours per week while chaperoning District

14   students on a college visit. ECF No. 33 at 15, ¶ 37. Mr. Haeberle informed

15   Plaintiff that classified staff who work over 40 hours per week received comp time

16   in lieu of overtime pay. Id.

17         Plaintiff spoke with an outside investigator hired by the District prior to the

18   November 2017 meeting. ECF No. 33 at 17, ¶ 39. His investigative role and their

19   discussion were unrelated to Plaintiff’s overtime pay concerns, but Plaintiff raised

20   the issue anyway. Id. Without any evidence to support her assertion, Plaintiff


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 4
     Case 2:18-cv-00338-TOR     ECF No. 101     filed 10/05/20   PageID.1581 Page 5 of 16




 1   assumed the investigator informed Dr. Swanson of Plaintiff’s concerns, to which

 2   Plaintiff claims Dr. Swanson replied, “I really wish you hadn’t done that.” ECF

 3   No. 98 at 6.

 4         At the November 2017 administrative meeting, Plaintiff testified that Dr.

 5   Swanson led a discussion informing the administrators of the District’s failure to

 6   pay overtime to certain classified staff working in excess of 40 hours per week.

 7   ECF No. 33 at 16, ¶ 38. Plaintiff claims Dr. Swanson stated the District could not

 8   afford to pay overtime to the classified staff working dual jobs. Id. Plaintiff

 9   testified that she objected to the statements at the meeting in front of Dr. Swanson

10   and other administrators. Id. Plaintiff claims she stated the District was violating

11   the wage law, committing fraud, and that as a principal she had complete authority

12   to sign off on timecards and extra duty contracts 3 and would not be party to illegal

13   activity. Id.

14         Defendants contend the primary discussion during the November 2017

15   administrative meeting was what is referred to as the “Castle Rock decision”

16
     3
17         Plaintiff’s Statement of Material Facts references Plaintiff’s authority to sign

18   off on timecards and extra duty contracts. ECF No. 31 at 18, ¶ 80. However, this

19   statement is not supported by Plaintiff’s Declaration, which does not mention that

20   authority. ECF No. 33 at 16, ¶ 38.



         ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT ~ 5
     Case 2:18-cv-00338-TOR      ECF No. 101    filed 10/05/20   PageID.1582 Page 6 of 16




 1   related to the use of hourly employees when they engage in extracurricular

 2   activities, such as coaching or advising. ECF No. 29 at 10-11, ¶ 25. Dr. Swanson

 3   testified that between January 2016 and August 2020 there had not been any

 4   instances of documented overtime for hourly District employees, nor had there

 5   been any complaints or the need to investigate issues of non-payment of overtime.

 6   Id.

 7           Leanne Olson, the Human Resources Director for the District, was present

 8   with administrators when Plaintiff brought up a concern with classified staff filling

 9   the roles of coaches and advisors for the District. Id. at 26, ¶ 69. Ms. Olson

10   reported that the District could be put in jeopardy if classified staff worked more

11   than 40 hours per week, bringing up the Castle Rock decision and its findings. Id.

12   The District agreed they wanted to continue filling the roles of coaches and

13   advisors with classified staff even if it meant paying overtime. Id. No one at the

14   meeting stated the District should not follow the Castle Rock decision. Ms. Olson

15   did not recall Plaintiff saying anything at the meeting. Id. Ms. Olson had never

16   known Dr. Swanson to compensate employees less than the employee was entitled

17   to receive. Id.

18           Assistant Superintendent Michael Porter was also present during the

19   November 2017 administrative meeting and recalled the discussion of the Castle

20   Rock decision as it pertained to classified staff who may need to be paid overtime


           ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
           SUMMARY JUDGMENT ~ 6
     Case 2:18-cv-00338-TOR      ECF No. 101     filed 10/05/20   PageID.1583 Page 7 of 16




 1   because of the number of hours they worked. Id. at 33, ¶ 95. He recalled Dr.

 2   Swanson saying something to the effect of “We will pay—if it goes to overtime,

 3   we will pay them.” Id. at ¶ 96. Mr. Porter recalled Ms. Olson saying something to

 4   the effect that the District needs to be careful when someone is applying for a

 5   position that is beyond 40 hours because the District wants to make sure that

 6   proper compensation is paid. Id. at ¶ 97. Mr. Porter testified that Dr. Swanson 4

 7   did not say the District could not afford to pay classified employees overtime

 8   wages. Id. at ¶ 99.

 9         Omak High School Principal David Kirk was present at the November 2017

10   administrative meeting and did not recall Dr. Swanson saying anything to the

11   effect that the District could not afford to pay overtime to classified staff. Id. at 37,

12   ¶ 115. He further testified it would have been out of character for Dr. Swanson to

13   not properly compensate any employee of the District. Id.

14         North Omak Elementary School principal John “Jack” Schneider was

15   present during the November 2017 meeting and recalled a discussion regarding the

16
     4
17         Defendants’ Motion for Partial Summary Judgment indicates Plaintiff made

18   the statement. ECF No. 97 at 5. However, Defendants citation to their Statement

19   of Specific Facts alleges it was Dr. Swanson who made the statement. ECF No. 29

20   at 33, ¶ 99.



         ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
         SUMMARY JUDGMENT ~ 7
     Case 2:18-cv-00338-TOR     ECF No. 101    filed 10/05/20   PageID.1584 Page 8 of 16




 1   Castle Rock decision. Id. at 39, ¶ 123. Mr. Schneider did not recall Dr. Swanson

 2   saying the District could not afford to pay overtime. Id. at ¶ 124.

 3         Mr. Haeberle recalled an administrative meeting in which a general

 4   discussion took place regarding whether employees were being properly

 5   compensated for overtime. Id. at 41, ¶ 132. Mr. Haeberle testified there was no

 6   concern that any of the District employees were not being properly compensated,

 7   nor was he aware of any reported claims that the District failed to properly pay

 8   overtime. Id. at ¶¶ 134-135.

 9         Omak Middle School principal Ryan Christoph recalled an administrative

10   meeting in which the “Newcastle decision” (sic) was discussed, but testified the

11   conversation was just seeking background information. Id. at 43, ¶ 143.

12                                      DISCUSSION

13         I.     Summary Judgment Standard

14         The Court may grant summary judgment in favor of a moving party who

15   demonstrates “that there is no genuine dispute as to any material fact and that the

16   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

17   on a motion for summary judgment, the court must only consider admissible

18   evidence. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002). The

19   party moving for summary judgment bears the initial burden of showing the

20   absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S.


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 8
     Case 2:18-cv-00338-TOR      ECF No. 101    filed 10/05/20   PageID.1585 Page 9 of 16




 1   317, 323 (1986). The burden then shifts to the non-moving party to identify

 2   specific facts showing there is a genuine issue of material fact. See Anderson v.

 3   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “The mere existence of a scintilla

 4   of evidence in support of the plaintiff’s position will be insufficient; there must be

 5   evidence on which the jury could reasonably find for the plaintiff.” Id. at 252.

 6         For purposes of summary judgment, a fact is “material” if it might affect the

 7   outcome of the suit under the governing law. Id. at 248. Further, a dispute is

 8   “genuine” only where the evidence is such that a reasonable jury could find in

 9   favor of the non-moving party. Id. The Court views the facts, and all rational

10   inferences therefrom, in the light most favorable to the non-moving party. Scott v.

11   Harris, 550 U.S. 372, 378 (2007). Summary judgment will thus be granted

12   “against a party who fails to make a showing sufficient to establish the existence of

13   an element essential to that party’s case, and on which that party will bear the

14   burden of proof at trial.” Celotex, 477 U.S. at 322.

15         II.    Plaintiff’s FLSA Claims

16         The Fair Labor Standards Act (“FLSA”) prohibits retaliation by an employer

17   against an employee “because such employee has filed any complaint . . . under or

18   related to this chapter.” 29 U.S.C. § 215(a)(3). “To establish a prima facie case of

19   retaliation, a plaintiff must show: (a) that the Defendants [were] aware of

20   plaintiff’s participation in a protected activity; (b) that an adverse employment


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 9
     Case 2:18-cv-00338-TOR     ECF No. 101     filed 10/05/20   PageID.1586 Page 10 of 16




 1   action was taken against plaintiff; and, (c) that the protected activity was a

 2   substantial motivating factor in the adverse employment action as to that plaintiff.”

 3   Bowen v. M. Caratan, Inc., 142 F. Supp. 3d 1007, 1021 (E.D. Cal. 2015) (citing

 4   Lambert v. Ackerley, 180 F.3d 997, 1007 (9th Cir. 1999)). The FLSA is a remedial

 5   statute and should be interpreted broadly. Kasten v. Saint-Gobain Performance

 6   Plastics Corp., 563 U.S. 1, 13 (2011). Here, it is undisputed that Plaintiff did not

 7   file a written complaint. However, the Supreme Court in Kasten held that oral

 8   complaints are sufficient to invoke the antiretaliation provision of the FLSA. Id. at

 9   17. The FLSA also “seeks to establish an enforcement system that is fair to

10   employers.” Id. at 13. Therefore, concerning oral complaints, employers “must

11   have fair notice that an employee is making a complaint that could subject the

12   employer to a later claim for retaliation.” Id. The complaint must be “sufficiently

13   clear and detailed” such that a reasonable employer would be on notice that the

14   employee is asserting protected rights and calling for their protection. Id. at 14. In

15   other words, “a complaint is ‘filed’ when ‘a reasonable, objective person would

16   have understood the employee’ to have ‘put the employer on notice that the

17   employee is asserting statutory rights under the Act.’” Id. (internal brackets

18   omitted). Whether a complaint has been filed requires a case-by-case factual

19   analysis. Rosenfield v. GlobalTranz Enterprises, Inc., 811 F.3d 282, 286 (9th Cir.

20   2015) (citing Lambert v. Ackerley, 180 F.3d 997, 1008 (9th Cir. 1999)).


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 10
     Case 2:18-cv-00338-TOR     ECF No. 101    filed 10/05/20   PageID.1587 Page 11 of 16




 1         Defendants move for summary judgment on Plaintiff’s FLSA claims,

 2   arguing the claims fall under the “manager exception” to FLSA complaints. Prior

 3   to the Supreme Court’s “fair notice” standard outlined in Kasten, several circuit

 4   courts adopted a “manager-specific legal standard” to help determine whether an

 5   employee had filed an FLSA complaint. Rosenfield, 811 F.3d at 287. The rule

 6   adopted in those circuits requires a manager employee to

 7         step outside his or her role of representing the company and either file
           (or threaten to file) an action adverse to the employer, actively assist
 8         other employees in asserting FLSA rights, or otherwise engage in
           activities that reasonably could be perceived as directed towards the
 9         assertion of rights protected by the FLSA.

10   Id. (collecting cases). While the parties in Rosenfeld assumed the “manager rule”

11   differed from the “fair notice” rule, the Ninth Circuit observed “the two rules likely

12   are consistent.” Id. The Ninth Circuit held “we find it unnecessary to weigh in

13   definitively on that question. Whether the manager rule is broader, narrower, or

14   the same, the Supreme Court’s opinion in Kasten controls and provides the legal

15   rule of decision.” Id. The Ninth Circuit further explained:

16         The employee’s job title and responsibilities—in particular, whether
           he or she is a manager—form an important part of that “context.”
17         Generally speaking, managers are in a different position vis-a-vis the
           employer than are other employees because (as relevant here) their
18         employer expects them to voice work-related concerns and to suggest
           changes in policy to their superiors. That may be particularly true with
19

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 11
     Case 2:18-cv-00338-TOR    ECF No. 101     filed 10/05/20   PageID.1588 Page 12 of 16




 1         respect to upper-level managers who are responsible for ensuring
           compliance with the FLSA.
 2
           If an entry-level employee reported that someone is underpaid in
 3         violation of the FLSA and requested that the employee be
           compensated in compliance with the Act, a reasonable employer
 4         almost certainly would understand that report as a “complaint”
           (depending, of course, on all the circumstances). But if the identical
 5         report were made by a manager tasked with ensuring the company’s
           compliance with the FLSA, a reasonable employer almost certainly
 6         would not understand that report as a “complaint” (again, depending
           on all the circumstances). Rather, the employer naturally would
 7         understand the manager’s report as carrying out his or her duties. In
           short, when determining whether an employee has “filed any
 8         complaint,” the employee’s role as a manager often is an important
           contextual element.
 9

10   Rosenfield, 811 F.3d at 286. The Ninth Circuit held that “an employee’s

11   managerial position is an important contextual element that must be considered

12   when assessing whether the employee has filed a complaint[]” and that “to focus

13   on only one specific factual element may obscure important nuances.” Id. at 287-

14   88.

15         To illustrate, the plaintiff employee in Rosenfield served as either the

16   Manager of Human Resources or Director of Human Resources during her

17   employment with the defendant. Id. at 288. The plaintiff was not responsible for

18   FLSA compliance; compliance issues fell within the purview of her boss’s

19   responsibilities. Id. When the plaintiff raised concerns about FLSA violations to

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 12
     Case 2:18-cv-00338-TOR     ECF No. 101    filed 10/05/20     PageID.1589 Page 13 of 16




 1   her boss, he “did not understand, appreciate, or welcome [plaintiff’s] bringing to

 2   his attention the FLSA violations.” Id. (quotation omitted).

 3         The plaintiff then went on to complain orally on at least eight occasions to

 4   management; provided specific assertions and copies of the statute to management;

 5   and raised the FLSA violations in at least 27 weekly and monthly reports to her

 6   supervisors. Id. The Ninth Circuit found that, despite the plaintiff’s managerial

 7   position, “a reasonable jury could find that [her] advocacy reached the requisite

 8   degree of formality to constitute protected activity.” Id.

 9         Here, construing the evidence in the light most favorable to Plaintiff, a jury

10   could not reasonably conclude that Plaintiff provided fair notice of her FLSA

11   claims to her employer.

12         First, Plaintiff contends she complained to an outside investigator about the

13   overtime issue, along with other issues. It is undisputed that the outside

14   investigator was not charged with investigating the overtime issue, but something

15   completely different. Conversations with a third party do not equate to “fil[ing]

16   any complaint” with the employer. This conversation did not reasonably “put the

17   employer on notice that the employee is asserting statutory rights under the Act.”

18         Second, Plaintiff speculates that the outside investigator told Dr. Swanson.

19   This speculation is not supported with admissible evidence and therefore does not

20   constitute a complaint filed with the employer. Nor does this speculation


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 13
     Case 2:18-cv-00338-TOR     ECF No. 101     filed 10/05/20   PageID.1590 Page 14 of 16




 1   reasonably put the employer on notice with a “clear and detailed” complaint

 2   asserting protected rights and calling for their protection.

 3         Third, Plaintiff recounts a conversation she had with Mr. Reese, a science

 4   teacher at OMS. These conversations do not constitute “fil[ing] any complaint”

 5   with her employer.

 6         Fourth, Plaintiff recounts a conversation with Ms. Olson, the Director of

 7   Human Resources. ECF No. 33 at ¶ 36. Significantly, Plaintiff claims this to be a

 8   conversation where she learned certain information, but she does not contend that

 9   she filed a complaint. This conversation does not constitute a complaint filed with

10   the employer which would put the employer on notice of a clear and detailed

11   assertion of protected rights.

12         Fifth, Plaintiff recounts a conversation she had with Ms. Gaines, the payroll

13   officer and Mr. Haeberle, the Fiscal Administrator for the District. ECF No. 33 at

14   ¶ 37. After gathering information from them, Plaintiff said she objected to the 1:1

15   ratio for awarding comp time, explaining that she told Mr. Haeberle “that is not

16   what I have told the classified staff and I did not believe that was correct under the

17   law. I told them they would get paid overtime.” Id. Again, Plaintiff does not

18   contend that this was her complaint filed with her employer which provided a clear

19   and detailed assertion of protected rights. Nor does this constitute such.

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 14
     Case 2:18-cv-00338-TOR      ECF No. 101     filed 10/05/20   PageID.1591 Page 15 of 16




 1         Sixth, Plaintiff recounts her version of the November 2017 administrative

 2   team meeting. ECF No. 33 at ¶ 38. Significantly, Dr. Swanson led the discussion

 3   and brought up the overtime issue. While the parties and all those in attendance

 4   dispute what was said during the meeting, construing the evidence in the light most

 5   favorable to Plaintiff, no “reasonable, objective person would have understood the

 6   [Plaintiff]” to have “put the employer on notice that the [Plaintiff] [was] asserting

 7   statutory rights under the Act.” It is undisputed that the Plaintiff’s statements were

 8   made at work while she was attending the “administrative team meeting” which

 9   was part of her job duties. While others attending may not have been within her

10   direct chain of command, it is undisputed that all attending were fellow employees

11   of the District and attended as part of their jobs, as well. In support of her

12   argument, Plaintiff submits evidence that it was not within her job duties to enforce

13   the FLSA, but she also submits statements that the issue came to her attention as

14   the principal and she told classified staff her interpretation of the law. It is clear

15   the administrative team meeting, led by Dr. Swanson, was to discuss management

16   issues. The evidence does not support her claim that the management meeting put

17   her employer on notice that she was filing a verbal complaint, sufficiently clear

18   and detailed such that “a reasonable, objective person would have understood the

19   employee” to have “put the employer on notice that the employee is asserting

20   statutory rights under the Act.” Kasten, 563 U.S. at 14 (internal brackets omitted).


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 15
     Case 2:18-cv-00338-TOR     ECF No. 101    filed 10/05/20   PageID.1592 Page 16 of 16




 1   Plaintiff’s statements did not reach “the requisite degree of formality to constitute

 2   protected activity” under the FSLA. Rosenfeld, 811 F.3d at 288.

 3         On this record and construing the evidence in the light most favorable to

 4   Plaintiff, considering all the circumstances and in context, no jury could reasonably

 5   conclude that Plaintiff’s verbalization of the FSLA issue at the November 2017

 6   administrative team meeting was a complaint filed with her employer.

 7         Defendants are entitled to summary judgment on this issue.

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9         Defendants’ Motion for Partial Summary Judgment (ECF No. 97) is

10   GRANTED. Plaintiff’s FSLA retaliation claim is dismissed.

11         The District Court Executive is directed to enter this Order and furnish

12   copies to counsel.

13         DATED October 5, 2020.

14

15                                  THOMAS O. RICE
                                 United States District Judge
16

17

18

19

20


        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        SUMMARY JUDGMENT ~ 16
